DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Note that the applicant filling of the continuing application is voluntary and not direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application (continuing application) are drawn to the “same” invention” as the first application or patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,536,871 B2 to Desai. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are within a same scope as set forth below.
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 10,536,871 B2 by eliminating the elements and their respective functions of the claims as set forth below.
Claim 1 of Instant application
Claim 1 of U.S. Patent No. 10,536,871 B2
 A network controller, comprising: a processor; and a memory containing a program that, when executed on the processor, performs an operation, the operation comprising:
A network controller, comprising: a processor; and a memory containing a program that, when executed on the processor, performs an operation, the operation comprising:
 estimating a first network sensor coverage level for a plurality of candidate access points (APs), based on potential use of the plurality of candidate APs as network sensors to measure at least one key performance indicator (KPI);
estimating a first network sensor coverage level for a plurality of candidate access points (APs), based on potential use of the plurality of candidate APs as network sensors to measure at least one key performance indicator (KPI);
determining a subset of the plurality of candidate APs, based on evaluating the plurality of candidate APs for suitability as network sensors;
determining a subset of the plurality of candidate APs, based on evaluating the plurality of candidate APs for suitability as network sensors,
 NONE
wherein evaluating the plurality of candidate APs for suitability as network sensors comprises: selecting a first AP of the plurality of candidate APs; determining a plurality of allowed frequencies for the first AP; choosing a subset of the determined allowed frequencies based on Physical (PHY) constraints; and determining channel quality for the subset of available frequencies;
 estimating a second network sensor coverage level for the subset of the plurality of candidate APs, based on potential use of the subset of the plurality of candidate APs as network sensors;

estimating a second network sensor coverage level for the subset of the plurality of candidate APs, based on potential use of the subset of the plurality of candidate APs as network sensors;

 determining that the second network sensor coverage level is within a pre-defined threshold of the first network sensor coverage level; and
determining that the second network sensor coverage level is within a pre-defined threshold of the first network sensor coverage level; and
 provisioning a radio in each AP in the subset of the plurality of candidate APs as a network sensor to measure at least one KPI.
provisioning a radio in each AP in the subset of the plurality of candidate APs as a network sensor to measure at least one KPI.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 10,536,871 B2 by eliminating the entire limitation 4 of U.S. Patent No. 10,536,871 B2’s claim 1.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,071,001 B2 to Desai. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are within a same scope as set forth below.
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 11,071,001 B2 by eliminating the elements and their respective functions of the claims as set forth below.
Claim 1 of Instant application
Claim 1 of U.S. Patent No. 11,071,001 B2
 A network controller, comprising: a processor; and a memory containing a program that, when executed on the processor, performs an operation, the operation comprising:
A network controller, comprising: a processor; and a memory containing a program that, when executed on the processor, performs an operation, the operation comprising:
 estimating a first network sensor coverage level for a plurality of candidate access points (APs), based on potential use of the plurality of candidate APs as network sensors to measure at least one key performance indicator (KPI);
estimating a first network sensor coverage level for a plurality of candidate access points (APs), based on potential use of the plurality of candidate APs as network sensors to measure a first performance indicator;
determining a subset of the plurality of candidate APs, based on evaluating the plurality of candidate APs for suitability as network sensors;
determining a subset of the plurality of candidate APs, based on evaluating the plurality of candidate APs for suitability as network sensors, comprising:
 NONE
identifying a first redundant AP based on comparing an identifier associated with an AP in the plurality of candidate APs with a list of covered neighbor APs and a list of supplemental neighbor APs; and selecting the subset of the plurality of candidate APs from the plurality of candidate APs such that the subset does not include the first redundant AP;
 estimating a second network sensor coverage level for the subset of the plurality of candidate APs, based on potential use of the subset of the plurality of candidate APs as network sensors;
estimating a second network sensor coverage level for the subset of the plurality of candidate APs, based on potential use of the subset of the plurality of candidate APs as network sensors;
 determining that the second network sensor coverage level is within a pre-defined threshold of the first network sensor coverage level; and
determining that the second network sensor coverage level is within a pre-defined threshold of the first network sensor coverage level; and
 provisioning a radio in each AP in the subset of the plurality of candidate APs as a network sensor to measure at least one KPI.

provisioning a radio in each AP in the subset of the plurality of candidate APs as a network sensor to measure a second performance indicator.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 11,071,001 B2 by eliminating the entire limitation 4 of U.S. Patent No. 11,071,001 B2’s claim 1.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0085745 A1 to Atreya et al. (hereafter refers as Atreya) in view of US Patent 9,277,509 B1 to Sitaram et al. (hereafter refers as Sitaram) and further in view of “Radio Resource Management White Paper-Chapter: Flexible Radio Assignment (FRA) and Redundant Radios" to Cisco (Updated on June 24, 2016, hereafter refers as RRM White Paper).
Regarding claim 1, Atreya teaches a network controller (wireless controller 110, Fig. 1 and paragraph [21]), comprising:
a processor (a processor, Fig. 5 and paragraph [63]); and
a memory (memory 504, Fig. 5 and paragraph [63]) containing a program that, when executed on the processor, performs an operation (is containing a program that, when executed by the processor, cause the wireless controller 110 to perform the functions, paragraph [64]), the operation comprising:
estimating a first network coverage level for a plurality of candidate access points (APs) (estimate coverage map for a plurality of access point (APs) in a wireless network, i.e. original/total physical coverage, paragraphs [34-35] and Fig. 1), based on potential use of the plurality of candidate APs as network (wherein the APs can be used to provide network coverage, paragraphs [2, 19, 34-37]);
determining a subset of the plurality of candidate APs, based on evaluating the plurality of candidate APs for suitability as network sensors (identifying a subset of the plurality of candidate APs, i.e. compensating subset APs, that does not include the access points to be disabled, paragraphs [39, 43], based on evaluating that the compensating subset APs is suitable for providing network coverage, while the access points are disabled, paragraphs [28, 34-36, 47]);
estimating a second network coverage level for the subset of the plurality of candidate APs, based on potential use of the subset of the plurality of candidate APs as network coverage (estimating a network coverage of the compensating subset APs, for providing network coverage, paragraphs [43, 47]); and
provisioning a radio in each AP in the subset of the plurality of candidate APs (providing configuration to each of the AP in the compensating subset APs to provide network coverage as determined, including setting for each radio band of AP, paragraphs [46-48]). 
However, Atreya does not explicitly teach determining that the second network coverage level “is within a pre-defined threshold” of the first network coverage level.
Sitaram teaches the operations (a method of Fig. 6) comprising:
estimating a first network coverage level for a plurality of candidate access points (APs) (estimate a full network coverage level for a plurality of cells/access points that including active and inactive cells, col. 6, lines 47-54 and Fig. 6);
estimating a second network coverage level for a subset of the plurality of candidate APs (estimating a network coverage of active cells, col. 6, lines 55-67); and
determining that the second network coverage level is within a pre-defined threshold of the first network coverage level (determining whether the network coverage of active cells is within a pre-defined threshold of the full network coverage level, to ensure that the network coverage of active cells is able to provide a contiguity network coverage, col. 6, lines 22-67). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that the second network coverage level is within the pre-defined threshold of the first network coverage level as taught by Sitaram, with the teachings of the second network coverage level and the first network coverage level as taught by Atreya, for a purpose of ensure that the subset of the plurality of candidate APs is able to provide contiguity network coverage by using the pre-defined threshold for determination of whether the second network coverage level of the subset is able to provide an adequate/acceptable network coverage (see Sitaram, col. 6, lines 22-67). 
However, the combination of Atreya and Sitaram does not explicitly teach a “sensor” network coverage nor “network sensor(s) to measure at least one key performance indicator (KPI)”.
RRM white paper teaches a network controller (RRM device with FRA algorithm, page 1), comprising:
a processor (RRM device to perform the functions by employing algorithm, page 1, thus including a processor to execute the algorithm); and
a memory containing a program that, when executed on the processor, performs an operation (RRM device to perform the functions by employing algorithm, page 1, thus a memory for storing the algorithm), the operation comprising:
estimating a network sensor coverage for a plurality of candidate access points (APs) (determining 2.4 GHz network coverage for a plurality of APs, page 3, wherein any redundant network coverage is used as a network sensor coverage, pages 1-3), based on potential use of the plurality of candidate APs as network sensors (wherein the APs are determined to be the candidates AP for providing network sensor coverages based on a particular evaluation, pages 3-5) to measure at least one key performance indicator (KPI) (wherein the APs when acted as the monitor APs, are configured to measure a network performance, i.e. measure both bands, pages 1, 8, 10, 12);
evaluating the plurality of candidate APs for suitability as network sensors (determining each of the APs suitable for providing network sensor coverages based on a particular evaluation, pages 3-5); and
provisioning a radio in each AP of the plurality of candidate APs as a network sensor to measure at least one KPI (providing a radio in each AP of the candidate APs as a network sensor to measure at least one network performance, i.e. measure both bands, paragraphs 3, 6, 8, 11).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of estimating a network sensor coverage for a plurality of candidate access points (APs), based on potential use of the plurality of candidate APs as network sensors to measure at least one key performance indicator (KPI) and provisioning a radio in each AP of the plurality of candidate APs as a network sensor to measure at least one KPI as taught by RRM white paper, with the teachings of combination of Atreya and Sitaram, for a purpose of using the AP as a network sensor to measure the KPI as such providing network sensor coverage for a wireless network by simply taking advantage of the hardware of the AP (see RRM white paper, pages 1, 8, 11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0344217 A1 discloses determining sensor coverage area based on the beamwidth of the sensor transmissions and a threshold line-of-sight distance of such transmissions (see paragraph [17]).
US 2017/0238192 A1 discloses identifying sensing coverage (see paragraph [21] and abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 20, 2022